PER CURIAM.
Appellant was sentenced to life imprisonment as a prison releasee reoffender and as an habitual felony offender following his conviction for armed robbery with a firearm. We reject Appellant’s constitutional challenges to his sentence and the Prison Releasee Reoffender Act, section 775.082(8), Florida Statutes (1997). See Grant v. State, 770 So.2d 655 (Fla.2000); *1020State v. Cotton, 769 So.2d 345 (Fla.2000). We also note that Appellant did not raise a statutory challenge to the imposition of a life sentence under both the habitual felony offender and the prison releasee reof-fender statutes. See Grant; Walls v. State, 765 So.2d 733 (Fla. 1st DCA 2000). Accordingly, we decline to address that issue.
AFFIRMED.
MINER, ALLEN and BENTON, JJ., concur.